Citation Nr: 0608057	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for tinea 
pedis, tinea versicolor and tinea cruris.

4.  Entitlement to service connection for gastritis with 
duodenitis and cholelithiasis, status post cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow


INTRODUCTION

The veteran served in the Army National Guard and had active 
military service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence in this case reflects that the only request for 
service medical records occurred in 1994, (in the context of 
an earlier claim), yet the veteran had several more years of 
service with the National Guard.  During those subsequent 
years, it is reasonably conceivable that additional relevant 
service records could have been generated.  An attempt to 
obtain these should be made.  

In addition, the record shows the veteran's claims for 
service connection for bronchitis, sinusitis, and tinea 
pedis, tinea versicolor and tinea cruris were previously 
denied by the Board in June 1999.  The veteran has not been 
advised of the standards related to reopening previously 
denied claims and the submission of new and material 
evidence.  This should be accomplished.  

Lastly, through this Remand it may be ensured all notice 
requirements under the law are satisfied.  

Under these circumstances, the case is REMANDED for the 
following action:

1.  The RO should provide the veteran with notice 
of the information and evidence necessary to 
substantiate his claims for service connection.  
The notice should also advise the veteran that he 
needs to submit new and material evidence in order 
to reopen his claims for service connection for 
bronchitis, sinusitis, and tinea pedis, tinea 
versicolor and tine cruris, and advise him of the 
standards related to the reopening of claims and 
the submission of new and material evidence for 
claims filed before August 29, 2001.  

2.  The RO should contact the appropriate agency or 
agencies and request the veteran's service medical 
records for the entire period of his National Guard 
duty, including his period of active duty from 
November 1990 to May 1991.  Associate all requests 
and records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, the RO should readjudicate the 
claims.  If such action does not resolve the 
claims, a Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


